

Exhibit 10.3


AGREEMENT AND CONSENT TO THE APPOINTMENT OF A CONSERVATOR OR RECEIVER
 
This Agreement and Consent to the Appointment of a Conservator or Receiver
(“Consent”) is made and is effective this 2nd day of June, 2010 (the “Effective
Date”), by TierOne Bank (the “Savings Association”), a federally chartered stock
savings bank, having its home office located in Lincoln, Nebraska, with the
Office of Thrift Supervision (“OTS”), an office within the United States
Department of the Treasury, having its principal executive offices located at
1700 G Street, N.W., Washington, D.C.


RECITALS


WHEREAS, the Savings Association is experiencing severe supervisory and/or
financial problems that are unlikely to be able to be resolved successfully
without federal intervention and the appointment of a conservator or receiver;


NOW THEREFORE, as a result of the foregoing, it is hereby agreed by the Savings
Association as follows:


 
1.
Consent to the Appointment of a Conservator or Receiver.



The Savings Association hereby consents to the appointment of a conservator or
receiver or other legal custodian for the Savings Association by the OTS, and
waives any right it may otherwise have under 12 U.S.C. § 1464(d)(2)(B) or any
other law to challenge the appointment by the OTS of a conservator, receiver, or
other legal custodian.


 
2.
Integration Clause; Modification.



This Consent represents the final written agreement of the Savings Association
with the OTS with respect to the subject matter hereof and constitutes the sole
agreement of the Savings Association with the OTS, as of the Effective Date,
with respect to such subject matter.


 
3.
Successors in Interest/Benefit.



The terms and provisions of this Consent shall be binding upon and inure to the
benefit of the Savings Association, OTS and their successors in
interest.  Nothing in this Consent, express or implied, shall give to any person
or entity other than the Savings Association, OTS and Federal Deposit Insurance
Corporation any benefit or any legal or equitable right, remedy or claim under
this Consent.
 
 
1

--------------------------------------------------------------------------------

 


 
4.
Duration, Termination or Suspension of Consent.



This Consent shall remain in effect until terminated, modified or suspended by
the OTS, acting through the OTS Central Regional Director or his designee.  The
Savings Association may request that the OTS permit the Savings Association to
withdraw its Consent pursuant to a resolution of its Board of Directors (Board)
delivered to the OTS Central Regional Director or his designee prior to any
initial appointment of a conservator or receiver by the OTS along with a written
request signed by the Board to withdraw this Consent.


 
5.
Valid Agreement, Enforceability of Agreement.



(a)           The undersigned officer of the Savings Association represents and
warrants that: (i) he/she is an officer of the Savings Association holding the
title that is set forth below his/her signature below; (ii) he/she has been duly
authorized by the Board to execute this Consent on behalf of the Savings
Association; (iii) a true and correct copy of the Board resolution authorizing
execution of this Consent is attached; and (iv) this Consent is  valid and
binding on the Savings Association.


(b)           It is understood and agreed that this Consent is also a “written
agreement” entered into with the OTS within the meaning of Section 8 of the
Federal Deposit Insurance Act, 12 U.S.C. § 1818.


(c)           All or certain of the members of the Savings Association’s Board
are signing this Consent.  Each such director, by signing this Consent, attests
that he/she voted positively in favor of the attached Board resolution
authorizing the execution of the Consent by the Savings Association.


 
6.
Separability Clause.



In the event any provision in this Consent shall be found to be invalid, illegal
or unenforceable by a court of competent jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, unless the OTS Central Regional Director, in his sole
discretion, determines otherwise.

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Savings Association hereby executes this Consent.


TIERONE BANK
By:




/s/ Charles W. Hoskins    
Name:  Charles W. Hoskins
Acting Chairman of the Board
 


 


Attest:






/s/ Eugene B. Witkowicz    
Name: Eugene B. Witkowicz
Title:   Secretary
(SEAL)




THE DIRECTORS OF TIERONE BANK







 /s/ James A. Laphen            
Name:  James A. Laphen, Director





 /s/ Campbell R. McConnell        
Name:  Campbell R. McConnell, Director





 /s/ Joyce Person Pocras          
Name:  Joyce Person Pocras, Director



 
3

--------------------------------------------------------------------------------

 



Attachment to Consent Agreement - Form of Secretary’s Certificate and Resolution


I, the undersigned, being the duly appointed and qualified Secretary (or
assistant or acting Secretary) of TierOne Bank (the “Savings Association”)
hereby certify as follows:


1.      A meeting of the Board of Directors of the Savings Association pursuant
to its bylaws was held on June 2, 2010;


2.      At said meeting, a quorum was present and acting throughout; and


3.      Attached hereto as Exhibit A is a true copy of resolution duly adopted
by the Savings Association’s Board of Directors at the aforesaid meeting, and
the resolution has not been rescinded or modified and is now in full force and
effect.


IN WITNESS WHEREOF, I have set my hand, affixed the seal of the Savings
Association, and delivered this Certificate to the OTS on this 2nd day of June,
2010.








/s/ Eugene B. Witkowicz    
Name: Eugene B. Witkowicz
Title:   Secretary


(SEAL)





 
4

--------------------------------------------------------------------------------

 

Exhibit A
 
WHEREAS, after due consideration, the Board has made a determination that it is
in the best interest of the Savings Association to consent to the appointment of
a conservator or receiver and to enter into the Consent.


NOW, THEREFORE, BE IT RESOLVED, that the Savings Association consents to the
appointment of a conservator or receiver; and


FURTHER RESOLVED, that the execution, delivery and performance of all of the
provisions of the Consent, be and hereby are, authorized and approved; and


FURTHER RESOLVED, that any officer of the Savings Association be, and each
hereby is, authorized, empowered and directed to execute and deliver the Consent
on behalf of the Savings Association; and any officer of the Savings Association
be, and each hereby is, authorized to attest to the execution of the Consent and
to affix the seal of the Savings Association; and


FURTHER RESOLVED, that the officers of the Savings Association are hereby
authorized and directed to take all steps necessary or appropriate to implement
the terms of the Consent and to cause the Savings Association to comply in all
respects with the terms of the Consent.

 
5

--------------------------------------------------------------------------------

 
